NO. 07-08-0329-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL A



FEBRUARY 3, 2009



______________________________





ALLEN LEE BELL, APPELLANT



v.



THE STATE OF TEXAS, APPELLEE



_________________________________



FROM THE 106
TH
 DISTRICT COURT OF GARZA COUNTY;



NO. 04-2216; HON. CARTER T. SCHILDKNECHT, PRESIDING



_______________________________



Before CAMPBELL, HANCOCK and PIRTLE, JJ.

MEMORANDUM OPINION

Appellant, Allen Lee Bell, entered a plea of guilty to the offense of sexual assault and the trial court deferred adjudication for a period of 10 years and placed appellant on community supervision.  Subsequently, the State filed an application to adjudicate appellant’s guilt alleging he had violated the terms and conditions of community supervision.  After hearing the evidence, the trial court adjudicated appellant guilty and sentenced him to confinement in the Institutional Division of the Texas Department of Criminal Justice for a period of 10 years.  Appellant appeals the trial court’s judgment.  We affirm.

Appellant’s attorney has filed an 
Anders
 brief and a motion to withdraw.  
See
 
 Anders v. California
, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 498 (1967).  In support of his motion to withdraw, counsel certifies that he has diligently reviewed the record and, in his opinion, the record reflects no reversible error upon which an appeal can be predicated.  
Id
. at 744-45.  In compliance with 
High v. State
, 573 S.W.2d 807, 813 (Tex.Crim.App. 1978), counsel has candidly discussed why, under the controlling authorities, there is no error in the trial court’s judgment.  Additionally, counsel has certified that he has provided appellant a copy of the 
Anders
 brief and motion to withdraw and appropriately advised appellant of his right to file a 
pro se
 response in this matter.  
Stafford v. State
, 813 S.W.2d 503, 510 (Tex.Crim.App. 1991).  The court has also advised appellant of his right to file a 
pro se
 response.  Appellant has not filed a response.

By his 
Anders
 brief, counsel raises grounds that could possibly support an appeal, but concludes the appeal is frivolous.
  We have reviewed these grounds and made an independent review of the entire record to determine whether there are any arguable grounds which might support an appeal.  
See
 
Penson v. Ohio
, 488 U.S. 75, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); 
Bledsoe v. State
, 178 S.W.3d 824 (Tex.Crim.App. 2005).  We have found no such arguable grounds and agree with counsel that the appeal is frivolous.

Accordingly, counsel’s motion to withdraw is hereby granted and the trial court’s judgment is affirmed.

Mackey K. Hancock

         Justice



Do not publish. 
ated herein.



Brian Quinn

          Chief Justice



Reavis, J., not participating.